—Order, Supreme Court, New York County (Harold Tompkins, J.), entered April 16, 1997, which dismissed the petition, brought pursuant to CPLR article 78, seeking to annul respondent’s determination denying petitioner’s application for a Major Capital Improvement (MCI) increase because the application had not been filed within two years of the MCI’s completion, unanimously affirmed, without costs.
Review of the record does not indicate that respondent Division of Housing and Community Renewal (DHCR) acted arbitrarily in promulgating Rent Stabilization Code (9 NYCRR) § 2522.4 (a) (8), requiring applications for MCI increases to be filed within two years of MCI completion. Nor was this requirement arbitrarily applied in the instant case. The documentation provided by petitioner in support of its application, including the letter from counsel’s office responding to DHCR inquiries, provided DHCR a rational basis for its finding that the subject MCI was completed in March 1990, more than two years before petitioner’s MCI increase application. Concur— Sullivan, J. P., Rubin, Tom and Saxe, JJ.